UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-182130 AVRA INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Exchange, Ocho Rios, P.O., St. Anna, Jamaica, West Indies N/A (Address of principal executive offices) (Zip Code) 876-975-5471 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 47,097,800 common shares issued and outstanding as of December 16, 2013. Table of Contents PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our interim unaudited financial statements for the three and nine months ended October 31, 2013 are part of this quarterly report. All currency references in this report are to United States Dollars unless otherwise noted. 3 Avra Inc. (A Development Stage Company) As of and for the three and nine months ended October 31, 2013 Index Balance Sheets (unaudited) F–1 Statements of Operations (unaudited) F–2 Statements of Cash Flows (unaudited) F–3 Notes to the Financial Statements (unaudited) F–4 4 Avra Inc. (A Development Stage Company) Balance Sheets (Unaudited) October 31, 2013 January 31, 2013 ASSETS Current Assets Cash $ 119 $ – Prepaid expense – 650 Total Assets $ 119 $ 650 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 10,178 $ 8,106 Short-term loans 22,440 - Total Liabilities 32,618 8,106 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.00001 par value; 47,097,800 shares issued and outstanding 471 471 Additional paid-in capital 44,225 44,225 Deficit accumulated during the development stage (77,195) (52,152) Total Stockholders’ Deficit (32,499) (7,456) Total Liabilities and Stockholders’ Deficit $ 119 $ 650 The accompanying notes are an integral part of theseunaudited financial statements. F-1 Avra Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended October 31, 2013 For the Three Months Ended October 31, 2012 For the Nine Months Ended October 31, 2013 For the Nine Months Ended October 31, 2012 For the Period From December 1, 2010 (Date of Inception) to October 31, 2013 Expenses Bank charges and interest $ – $ – $ – $ – $ 87 Transfer agent and filing fees 1,900 3,379 6,635 4,843 20,310 Foreign exchange (gain) loss (76) (3) (241) 33 (49) Professional fees 4,240 16,916 18,479 36,058 56,677 Total Operating Expenses 6,064 20,292 24,873 40,934 77,025 Other Expense Interest expense 170 – 170 – 170 Net Loss $ (6,234) $ (20,292) $ (25,043) $ (40,934) $ (77,195) Net Loss Per Common Share – Basic and Diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 47,097,800 47,097,800 47,097,800 47,021,636 The accompanying notes are an integral part of theseunaudited financial statements. F-2 Avra Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Nine Months Ended October 31, 2013 For the Nine Months Ended October 31, 2012 For the Period From December 1, 2010 (Date of Inception) to October 31, 2013 Cash Flows from Operating Activities Net loss $ (25,043) $ (40,934) $ (77,195) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Prepaid expense 650 – – Accounts payable and accrued liabilities 2,072 17,518 10,178 Net Cash Used in Operating Activities (22,321) (23,416) (67,017) Cash Flows from Financing Activities Proceeds from short-term loan 22,440 – 22,440 Proceeds from issuances of common stock – 2,530 44,696 Net Cash Provided by Financing Activities 22,440 2,530 67,136 Increase (Decrease) in Cash 119 (20,886) 119 Cash - Beginning of Period – 40,527 – Cash - End of Period $ 119 $ 19,641 $ 119 Supplementary Information: Interest paid $ – $ – $ – Income taxes paid $ – $ – $ – The accompanying notes are an integral part of theseunaudited financial statements. F-3 Avra, Inc. (A Development Stage Company) Notes to the Financial Statements (Unaudited) 1. Nature of Business and Continuance of Operations Avra Inc. (the “Company”) was incorporated in the State of Nevada on December 1, 2010. The Company, based in the United States, specializes in the sales, marketing and distribution of Smart TV boxes to home consumers. Smart TV Boxes are devices that allow consumers to combine all of the benefits of the Internet with the large size and high definition capabilities of TV screens in the comfort of consumers’ living rooms. These financial statements have been prepared on a going concern basis, which assumes the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As of October 31, 2013, the Company has working capital deficit of $32,499 and has incurred losses totalling $77,195 since inception, and has not yet generated any revenue from operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s management plans to raise funds in the next 12 months through a combination of debt financing and equity financing by way of private placements. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is January 31. b) Interim Financial Statements The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained elsewhere in this prospectus. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year end January 31, 2013 have been omitted. c) Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. F-4 e) Financial Instruments The Company’s financial instruments consist principally of cash, accounts payable, accrued liabilities and short term loans. Pursuant to ASC 820, Fair Value Measurements and Disclosures and ASC 825, Financial Instruments the fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. f) Earnings (Loss) Per Share Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. At October 31, 2013, the Company has no potentially dilutive securities outstanding. g) Foreign Currency Translation The Company’s planned operations will be in the United States, which results in exposure to market risks from changes in foreign currency exchange rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. The Company's functional currency for all operations worldwide is the U.S. dollar. Nonmonetary assets and liabilities are translated at historical rates and monetary assets and liabilities are translated at exchange rates in effect at the end of the year. Revenues and expenses are translated at average rates for the year. Gains and losses from translation of foreign currency financial statements into U.S. dollars are included in current results of operations. h) Revenue Recognition Sales are recorded when products are shipped to customers. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. No provision for discounts or rebates to customers, estimated returns and allowances or other adjustments were recognized during the nine months ended October 31, 2013. In instances where products are configured to customer requirements, revenue is recorded upon the successful completion of the Company’s final test procedures and the customer’s acceptance. The Company has not made any sales as at October 31, 2013. i) Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740 , Income Taxes . The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. j) Subsequent Events The Company’s management reviewed all material events from October 31, 2013 through the issuance date of these financial statements for disclosure consideration. k) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Short-term Loans a) At October 31, 2013, the Company had a non-interest bearing loan totaling $5,000 outstanding. b) On August 1, 2013, the Company entered into a loan agreement in which the note holder agreed to provide a loan to the Company in the principal amount of up to $50,000. The loan is unsecured, bears interest at 8% per annum and payable on August 1, 2014. As of October 31, 2013, the note holder has provided $17,440 to the Company. F-5 4. Stockholders’ Equity The Company’s authorized capital consisted of 100,000,000 shares of common stock with a par value of $0.00001 per share and 100,000,000 shares of preferred stock with a par value of $0.00001 per share. There were no share transactions during the nine months ended October 31, 2013. During nine months ended October 31, 2012: a) On February 13, 2012, 965,000 shares of common stock were issued at $0.002 per share for proceeds of $1,930. b) On February 28, 2012, 300,000 shares of common stock were issued at $0.002 per share for proceeds of $600. F-6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report on Form 10-Q contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs and the risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our unaudited financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States Dollars (US$) and all references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company” mean Avra Inc., unless otherwise indicated. General Overview We were incorporated on December 1, 2010 under the laws of the State of Nevada. Our principal executive offices are located at Exchange, Ocho Rios, P.O., St. Anna, Jamaica, West Indies. Our telephone number is 876-975-5471. Our fiscal year end is January 31. We are only beginning our operations. We plan to specialize in the sales, marketing and distribution of Smart TV boxes to home consumers throughout the United States. Smart TV Boxes are devices that allow consumers to combine all of the benefits of the Internet with the large size and high definition capabilities of TV screens in the comfort of consumers’ living rooms. We anticipate that our flagship product will be a Smart Box labeled AvraKaddabra. This product will be a fully functional Smart TV Box using the Android Operating System. Our current expectations are that the box will use the Android 2.3 operating system, but will be able to upgrade to Android 4.0 Ice Cream Sandwich in the future. We anticipate that this product will be an interactive television box that has an entire host of features which are commonly seen on other Smart TV boxes, such as Google TV and Apple TV. Some of the more common features of the AvraKaddabra will include accessing the web, special applications for YouTube, Facebook and Twitter, Skype integration, and the ability to use the box as a wireless router for one’s home. 5 Our company is looking into the opportunities within the Bitcoin industry from different aspects within this new industry which will range from mining for Bitcoins, from establishing kiosks, a virtual wallet, to creating an exchange to trade Bitcoins. Our company at this time, has not secured a deal and may not find a viable opportunity going forward but it would like to add this new line of technology to its existing line of SmartBox solutions. Potential opportunities in Bitcoin include involvement in the Bitcoin community for mining, trading and development. With the value of Bitcoins recently going over $1,200, it makes sense to look at this growing industry. In addition, we will also be looking at securing from manufacturers a line of high speed encryption processors for use in Bitcoin mining, research, telecommunication and security applications. Also, our company will conduct its due diligence on how to develop and produce Bitcoin miners, which are designed for mining of virtual currency – Bitcoin. We want to develop a hardware solution that will allow people to mine and that will be affordable and will be available to consumers with the shortest possible delivery times. As part of our hardware solution, we will look at designing and then producing state-of-the-art cryptocurrency ASIC processors and systems. We will look at producing a superior design with advanced architectures, economies of scale and vertical integration that will enable us to deliver Bitcoin mining solutions with the highest performance. Results of Operations The following summary of our results of operations should be read in conjunction with our financial statements for the quarter ended October 31, 2013, which are included herein. Our operating results for the three and nine months ended October 31, 2013 and 2012 are summarized as follows: Three Months Ended Nine Months Ended October 31, October 31, Revenue $ Nil $ Nil $ Nil $ Nil Transfer agent and filing fees $ 1,900 $ 3,379 $ 6,635 $ 4,843 Foreign exchange loss (gain) $ (76 ) $ (3 ) $ (241 ) $ 33 Professional fees $ 4,240 $ 16,916 $ 18,479 $ 36,058 Interest expense $ 170 $ Nil $ 170 $ Nil Net Loss $ (6,234 ) $ (20,292 ) $ (25,043 ) $ (40,934 ) Our net loss for the three-month period ended October 31, 2013 decreased primarily due to decreases in transfer agent and filing fees and professional fees . Our net loss for the nine-month period ended October 31, 2013 decreased primarily due to a decrease in professional fees
